OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22680 Ultimus Managers Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450Cincinnati, Ohio (Address of principal executive offices) (Zip code) Frank L. Newbauer, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end: November 30, 2013 Date of reporting period: May 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Lyrical U.S. Value Equity Fund Semi-Annual Report May 31, 2013 (Unaudited) Investment Adviser Administrator Lyrical Asset Management LP Ultimus Fund Solutions, LLC 405 Park Ave, 6th Floor P.O. Box 46707 New York, NY 10022 Cincinnati, Ohio 45246-0707 1-888-884-8099 LYRICAL U.S. VALUE EQUITY FUND LETTER TO SHAREHOLDERS July 25, 2013 Dear Fellow Shareholders, Enclosed is the first semi-annual report to shareholders of the Lyrical U.S. Value Equity Fund.On behalf of the Fund and its investment adviser, Lyrical Asset Management LLC, I would like to welcome you and thank you for your investment. Since its launch on February 4, 2013, the Lyrical U.S. Value Equity Fund (LYRIX) has produced a total return of +15.9%, compared to the +9.9% total return for the S&P 500 for the period ended May 31, 2013. In analyzing our portfolio’s performance attribution, we find it helpful to examine both the investment success rate and any skew in the distribution of returns.Our success rate has been high over this period, as 92% of our investments posted gains, and 78% outperformed the S&P 500.Skew has also been a positive factor, as our outperformers have outperformed by 14% while our underperformers have underperformed by 9%. During this period we sold four positions, as one company announced it was being acquired, two approached fair value, and for one we lost conviction in our thesis.For each sale we added a new position from our pipeline of opportunities.We are still finding attractive stock opportunities to add to the portfolio, even as some of our existing positions begin to approach our estimates of fair value.It is getting harder to find these opportunities, but the ones we are finding offer as much upside as the stocks we currently own. Lyrical’s Investment Philosophy and Portfolio Construction As this is our inaugural letter to LYRIX shareholders we’d like to briefly outline our investment philosophy and portfolio construction approach. We believe our strategy and approach to investing differentiates us from other investment managers, even those that share a value approach to investing.We are deep value investors and by this we mean that we look to invest in companies that trade significantly below intrinsic value.This separates us from other value managers who focus on relative value or core value approaches and whose portfolio characteristics have higher P/E, P/B and P/CF multiples.We assess valuation based on current price relative to long-term normalized earnings, which contrasts us to those that rely on P/B or dividend yield.We only invest in quality businesses that we believe should earn good returns on invested capital, and avoid volatile businesses and companies with excessive leverage.Other value investors will consider owning any business regardless of quality if they believe the price is low enough.But, we will only invest in businesses of adequate quality.We invest only in businesses we can understand, and avoid those that are excessively complex or require specialized technical knowledge, even though they may appear cheap from a high-level perspective. We construct our portfolio purely bottom up and without regard to what is or is not contained in a benchmark.We are concerned with concentration risk, and have strict limits on how much capital can be invested in any one position or any one industry.Our portfolio is constructed to be balanced and diversified across 30-40 positions, giving us exposure to many different types of companies and situations without sacrificing our strict investment standards. 1 Outlook Continued stock price gains in excess of earnings growth have pushed the valuation of the S&P 500 to 15.5x trailing twelve months earnings.While this is above the 14.5x average observed over the last fifty years, we do not think this excess is material enough to be a significant headwind to future returns. On a forward basis, our composite portfolio has a valuation of 11.5x next twelve months earnings.The S&P 500 has a valuation of 14.2x on this same basis, a premium of over 23%.The discounted valuation of our portfolio prevails even though growth estimates for the S&P 500 lag those of our portfolio, at 8.3% versus 9.1%. As always, we invite you to contact us with questions or to request additional detail on the portfolio. Thank you for your continued trust and interest in Lyrical Asset Management. Sincerely, Andrew Wellington Portfolio Manager Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.Performance data current to the most recent month end are available by calling 1-888-884-8099. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-884-8099 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 2 LYRICAL U.S. VALUE EQUITY FUND PORTFOLIO INFORMATION May 31, 2013 (Unaudited) Top 10 Holdings Security Description % of Net Assets Avis Budget Group, Inc. 3.2% Western Digital Corporation 3.1% AerCap Holdings N.V. 3.0% Goodyear Tire & Rubber Company (The) 3.0% TRW Automotive Holdings Corporation 3.0% Lexmark International, Inc. - Class A 3.0% Thermo Fisher Scientific, Inc. 3.0% Aetna, Inc. 3.0% Ameriprise Financial, Inc. 3.0% Raytheon Company 3.0% 3 LYRICAL U.S. VALUE EQUITY FUND SCHEDULE OF INVESTMENTS May 31, 2013 (Unaudited) COMMON STOCKS - 98.7% Shares Value Consumer Discretionary - 25.9% Auto Components - 9.0% Goodyear Tire & Rubber Company (The) * $ Johnson Controls, Inc. TRW Automotive Holdings Corporation * Household Durables - 5.7% Jarden Corporation * Newell Rubbermaid, Inc. Internet & Catalog Retail - 2.8% Liberty Interactive Corporation - Series A * Media - 5.5% Comcast Corporation DIRECTV * Textiles, Apparel & Luxury Goods - 2.9% Fifth & Pacific Companies, Inc. * Consumer Staples - 2.8% Food & Staples Retailing - 2.8% CVS Caremark Corporation Energy - 8.4% Energy Equipment & Services - 2.9% National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels - 5.5% EOG Resources, Inc. Suncor Energy, Inc. Financials - 14.5% Capital Markets - 3.0% Ameriprise Financial, Inc. Diversified Financial Services - 2.9% NASDAQ OMX Group, Inc. Insurance - 8.6% Aflac, Inc. Assurant, Inc. Willis Group Holdings plc 4 LYRICAL U.S. VALUE EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.7% (Continued) Shares Value Health Care - 8.9% Health Care Providers & Services - 5.9% Aetna, Inc. $ WellPoint, Inc. Life Sciences Tools & Services - 3.0% Thermo Fisher Scientific, Inc. Industrials - 14.9% Aerospace & Defense - 3.0% Raytheon Company Construction & Engineering - 2.9% AECOM Technology Corporation * Electrical Equipment - 2.8% Eaton Corporation plc Road & Rail - 3.2% Avis Budget Group, Inc. * Trading Companies & Distributors - 3.0% AerCap Holdings N.V. * Information Technology - 17.6% Computers & Peripherals - 6.0% Lexmark International, Inc. - Class A Western Digital Corporation Electronic Equipment, Instruments & Components - 5.8% Corning, Inc. TE Connectivity Ltd. IT Services - 2.9% Western Union Company (The) Semiconductors & Semiconductor Equipment - 2.9% Avago Technologies Ltd. 5 LYRICAL U.S. VALUE EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.7% (Continued) Shares Value Materials - 5.7% Chemicals - 2.9% Celanese Corporation $ Containers & Packaging - 2.8% Owens-Illinois, Inc. * Total Investments at Value — 98.7% (Cost $18,020,524) $ Other Assets in Excess of Liabilities — 1.3% Net Assets — 100.0% $ * Non-income producing security. See accompanying notes to financial statements. 6 LYRICAL U.S. VALUE EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES MAY 31, 2013 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Cash Dividends receivable Receivable for capital shares sold Receivable from Adviser (Note 4) Other assets Total assets LIABILITIES Payable for investment securities purchased Payable to administrator (Note 4) Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment income Accumulated net realized gains from security transactions Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized,no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 7 LYRICAL U.S. VALUE EQUITY FUND STATEMENT OF OPERATIONS For the Period Ended May 31, 2013 (a) (Unaudited) INVESTMENT INCOME Dividend income $ Foreign withholding taxes on dividends ) Total investment income EXPENSES Investment advisory fees (Note 4) Fund accounting fees (Note 4) Administration fees (Note 4) Custody and bank service fees Registration and filing fees Legal fees Transfer agent fees (Note 4) Trustees' fees and expenses (Note 4) Compliance fees (Note 4) Postage and supplies Insurance expense Other expenses Total expenses Less fee reductions and expense reimbursements by the Adviser (Note 4) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS INCREASE IN NET ASSETS FROM OPERATIONS $ (a) Represents the period from the commencement of operations (February 4, 2013) through May 31, 2013. See accompanying notes to financial statements. 8 LYRICAL U.S. VALUE EQUITY FUND STATEMENT OF CHANGES IN NET ASSETS Period Ended May 31, 2013 (a) (Unaudited) FROM OPERATIONS Net investment income $ Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments Net increase in net assets from operations CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period - End of period $ ACCUMULATED NET INVESTMENT INCOME $ CAPITAL SHARE ACTIVITY Shares sold Shares redeemed ) Net increase in shares outstanding Shares outstanding at beginning of period - Shares outstanding at end of period (a) Represents the period from the commencement of operations (February 4, 2013) through May 31, 2013. See accompanying notes to financial statements. 9 LYRICAL U.S. VALUE EQUITY FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout the Period Period Ended May 31, 2013 (a) (Unaudited) Net asset value at beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gains on investments Total from investment operations Net asset value at end of period $ Total return (b) % (c) Net assets at end of period (000's) $ Ratios/supplementary data: Ratio of total expenses to average net assets % (e) Ratio of net expenses to average net assets (d) % (e) Ratio of net investment income to average net assets (d) % (e) Portfolio turnover rate 33 % (c) (a) Represents the period from the commencement of operations (February 4, 2013) through May 31, 2013. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered.The return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. Total return would be lower if the Adviser had not waived advisory fees and reimbursed expenses. (c) Not annualized. (d) Ratio was determined after advisory fee reductions and expense reimbursements (Note 4). (e) Annualized. See accompanying notes to financial statements. 10 LYRICAL U.S. VALUE EQUITY FUND NOTES TO FINANCIAL STATEMENTS May 31, 2013 (Unaudited) 1.Organization The Lyrical U.S. Value Equity Fund (the “Fund”) is a diversified series of Ultimus Managers Trust (the “Trust”), an open-end investment company established as an Ohio business trust under a Declaration of Trust dated February 28, 2012.Other series of the Trust are not incorporated in this report.The Fund commenced operations on February 4, 2013. The investment objective of the Fund is long-term capital growth. 2.Significant Accounting Policies The following is a summary of the Fund's significant accounting policies.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities valuation – The Fund’s portfolio securities are valued at market value as of the close of regular trading on the New York Stock Exchange (the “NYSE”) (normally 4:00 p.m. Eastern time) on each business day the NYSE is open.Securities listed on the NYSE or other exchanges are valued on the basis of their last sales prices on the exchanges on which they are primarily traded.If there are no sales on that day, the securities are valued at the closing bid price on the NYSE or other primary exchange for that day.NASDAQ listed securities are valued at the NASDAQ Official Closing Price.If there are no sales on that day, the securities are valued at the last bid price as reported by NASDAQ.Securities traded in the over-the-counter market are valued at the last sale price, if available, otherwise at the most recently quoted bid price.In the event that market quotations are not readily available or are considered unreliable due to market or other events, securities and other assets are valued at fair value as determined in good faith in accordance with procedures adopted by the Board of Trustees of the Trust and will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used.Factors determining portfolio investments subject to fair value determination include, but are not limited to, the following: the spread between bid and asked prices is substantial; infrequency of sales; thinness of market; the size of reported trades; a temporary lapse in the provision of prices by any reliable pricing source; and actions of the securities or futures markets, such as the suspension or limitation of trading.Securities with remaining maturities of 60 days or less are valued at amortized cost value, absent unusual circumstances. GAAP establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurement. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: •Level 1 – quoted prices in active markets for identical securities •Level 2 – other significant observable inputs •Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. 11 LYRICAL U.S. VALUE EQUITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) The following is a summary of the inputs used to value the Fund’s investments as of May 31, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ $
